Order, entered on December 13, 1960, annulling the determination of the State Rent Administrator issued September 14, 1960 granting an eviction certificate, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to respondent-appellant, and the petition dismissed, with $10 costs. The statutory provision with reference to the time for final action of the rent commission after the entry of the court’s order of remand (Emergency Housing Rent Control Law, § 8, subd. 4; L. 1946, eh. 274 as amd.) is directory and not a Statute of Limitation. (Matter of Kaplan v. Weaver, 4 A D 2d 865; Matter of Fonseca v. Herman, 13 A D 2d 626.) In addition, the record affords a reasonable basis for the finding of the landlord’s good faith and compelling necessity. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.